Exhibit 10.1 Contract for Transfer of Outdoor Billboards Party A: Shanghai Haosheng Advertising Co., Ltd. Address: Section B, Building 22, No. 58, Xiangcheng Road, Pudong New District, Shanghai, China Tel: 021-68406105Fax：021-68406092 Legal Representative: Party B: Shanghai Vastitude Advertising & Media Co., Ltd. Address: Tel:Fax: Legal Representative: Ma Ming Whereas: 1.Shanghai Haosheng Co., Ltd. (Party A), as the owner of the five billboards as set out in Article 1 of this Contract and the relevant rights to advertisement operation (hereinafter “Target Outdoor Billboards and Relevant Rights of Advertisement Operation”), has right to use the Target Outdoor Billboards to release commercial advertisements; 2.Shanghai Vastitude Advertising & Media Co., Ltd. (Party B) is a qualified operator of outdoor advertisements; 3.Party A wishes to transfer the Target Outdoor Billboards and all relevant rights of advertisement operation to Party B (“Relevant Rights of Advertisement Opertion”) and Party B wishes to accept such transfer; 4.The outdoor advertising contracts that have been previously signed by Party A with respect to the Target Outdoor Billboards (hereinafter the “original advertising contracts”) are attached hereto as Appendix I and the contracts for site occupancy that Party A has signed with respect to the Target Outdoor Billboards (hereinafter the “original contracts for site occupancy”) are attached hereto as Appendix II; Through friendly consultation, Party A and Party B have reached the agreement as follows under the principles of mutual benefit and reciprocity: I.
